Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2015

                                      No. 04-15-00325-CV

               IN THE INTEREST OF T.C.D., A.P.D. AND P.S.D., Children,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2007-CI-06301
                         Honorable Karen H. Pozza, Judge Presiding

                                         ORDER
        On February 11, 2015, appellant was held in contempt for violating provisions of an
order in a suit affecting the parent child relationship. Appellant has filed (1) a notice of appeal
from the February 11, 2015 contempt judgment, and (2) a motion for extension of time to file the
notice of appeal.

        This court does not have jurisdiction to review contempt orders by direct appeal. In re
Rich, 993 S.W.2d 272, 274 (Tex. App.CSan Antonio 1999, no pet.); Metzger v. Sebek, 892
S.W.2d 20, 55 (Tex. App.—Houston [1st Dist.] 1994, writ denied). Contempt orders may only
be reviewed by an application for a writ of habeas corpus, if the contemnor’s liberty has been
restrained, or by a petition for a writ of mandamus, if the contemnor has not been confined or
otherwise had his liberty restrained. See Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995); Ex
parte Williams, 690 S.W.2d 243, 243 (Tex. 1985).

       We therefore order appellant may show cause in writing by June 15, 2015 why this
appeal should not be dismissed for lack of jurisdiction.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court